On appeal in divorce proceedings pending here on February 6, 1937. the appellee petitioned this Court for an order requiring appellant to pay solicitor's fees for appellee's counsel in this Court. On "February 9, 1937, this Court entered its order postponing the disposition of said motion until final disposition of the cause.
On March 3, 1938, this Court entered its order dismissing the cause but left the petition for appellee's solicitor's fees pending undisposed of.
On June 6, 1938, this Court entered its order requiring appellant to pay solicitor's fees for appellee's counsel. Proof of service of that order is shown in the record. The order was not complied with.
On November 21, 1939, rule nisi was issued to appellant to show cause why the order of this Court of June 6, 1938, should not be complied with.
Return was filed December 1, 1939, and was held insufficient by our order of January 23, 1940, in which we adjudged as follows:
"ORDERED, ADJUDGED and DECREED that, unless appellant within ten days of the issuance of this order shall comply with the order of this Court made and entered on the 6th day of June, 1938, and recorded in the public records of Dade County, Florida, in Chancery Order Book No. 472 at page 196, this cause shall stand dismissed."
The cause is now, before us on motion to modify our order and on objections to said motion being granted.
It appears to us that our order of January 23, 1940, should be modified to make effective our said order of June 6, 1938. It is, therefore, ordered, adjudged and decreed that the said Otto A. Mathein is in contempt of this *Page 698 
Court and it is further adjudged and decreed that unless the appellant, Otto A. Mathein, shall within ten days after the entry of this order comply with our said order of June 6, 1938, and shall within five days thereafter make proof to this Court of such compliance the said Otto A. Mathein shall be taken into custody by the Sheriff of Leon County, Florida, and forthwith be presented at the bar of this Court to receive judgment and sentence in the premises.
A true copy of this order shall be served on Otto A. Mathein by the Sheriff of Dade County, Florida, and his return to this Court shall be made thereon.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.